Citation Nr: 0636934	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant skin 
neoplasms, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to July 1946, and from July 1947 to June 1958.  
This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims file was subsequently transferred to the 
Waco, Texas, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran contends that he developed skin cancer which is 
related to his exposure to radiation during the occupation of 
Japan.  The record shows treatment for basal cell carcinoma 
of the back in July 1988, and squamous cell carcinoma of the 
forehead and face in February 2004.

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997). First, 
there are certain types of cancer which will be presumptively 
service connected.  See 38 U.S.C.A. § 1112c; 38 C.F.R. § 
3.309(d).  Skin cancer is not one of them.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes skin cancer and any other type of cancer and 
thus covers basal cell carcinoma and squamous cell carcinoma 
claimed by the veteran.  38 C.F.R. § 3.311(b) further states 
that, if the veteran has one of the radiogenic diseases, a 
dose estimate should be obtained and the case will be 
referred to the VA Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.

Here, the RO obtained dose estimate from the Defense Threat 
Reduction Agency (DTRA) in October 2002, and this estimate 
was confirmed by the DTRA in October 2004.  However, the 
referral to the Under Secretary for Benefits has not been 
accomplished.

Further, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Given that a 
December 2001 private physician's statement suggests a 
possible relationship between exposure to ionizing radiation 
in service and current skin lesions, further development in 
the form of a VA examination and medical opinion is necessary 
to properly address that aspect of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be referred to 
the Under Secretary of Benefits for 
consideration in accordance with 38 C.F.R. 
§ 3.311(c), including a request for an 
advisory medical opinion (on the issue of 
service connection for malignant skin 
neoplasms as a result of exposure to 
radiation) from the Under Secretary for 
Health.

2.  The RO should arrange for the veteran 
to be examined by an appropriate 
specialist (dermatologist ?) for an 
advisory medical opinion as to whether 
there is a relationship between the 
veteran's current skin cancer and his 
exposure to radiation in service.  The 
consulting specialist should respond to 
the following:  

Is it at least as likely as not (a 50 
percent or better probability) that the 
veteran's skin cancer is related to his 
exposure to ionizing radiation in service? 

The consulting specialist should note the 
most current estimate of the ionizing 
radiation to which the veteran was exposed 
(contained in an October 2004 letter from 
the Defense Threat Reduction Agency), and 
should explain the rationale for his or 
her opinion in detail with reference to 
the pertinent evidence of record.  The 
specialist should specifically explain the 
rationale for any conflict in the opinion 
provided with the December 2001 opinion by 
the veteran's treating physician.

3.  The RO should then readjudicate the 
claim. If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



